Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 1 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 2 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 3 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 4 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 5 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 6 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 7 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 8 of 14
Case 3:18-bk-04463   Doc 102    Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document     Page 9 of 14
Case 3:18-bk-04463   Doc 102     Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document      Page 10 of 14
Case 3:18-bk-04463   Doc 102     Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document      Page 11 of 14
Case 3:18-bk-04463   Doc 102     Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document      Page 12 of 14
Case 3:18-bk-04463   Doc 102     Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document      Page 13 of 14
Case 3:18-bk-04463   Doc 102     Filed 04/06/20 Entered 04/06/20 21:27:29   Desc Main
                               Document      Page 14 of 14
